Citation Nr: 1538431	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE


Entitlement to an effective date prior to May 31, 2011 for the grant of service connection for type II diabetes mellitus associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky. 

The question of whether there was clear and unmistakable error (CUE) in the rating decision of February 6, 2006, denying service connection for diabetes mellitus was not specifically addressed by the RO in the context of the instant appeal, but was raised by the representative during the Board hearing.  Accordingly, the CUE matter must be referred to the agency of original jurisdiction for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the pending CUE matter, the Board must defer action on the appeal concerning an earlier effective date for the grant of service connection for diabetes mellitus.  Following adjudication of the CUE matter, if the determination is not favorable, the RO should readjudicate the earlier effective date matter before returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Once the AOJ adjudicates the referred matter concerning whether there was CUE in a February 2006 rating decision, which denied entitlement to service connection for diabetes mellitus, it must readjudicate the appellant's claim for entitlement to an effective date earlier than May 31, 2011 for the grant of entitlement to service connection for diabetes mellitus, if the CUE determination was not favorable.  The AOJ's attention is directed to the Board hearing transcript at page 8 ("the evidence or the information that they needed was there, they just didn't use it"); see also a Certificate for Vietnam Service Medal which was received at the AOJ on March 24, 2004.

If the benefit sought remains denied, furnish to the Veteran and representative a supplemental statement of the case, which considers the provisions of 38 C.F.R. § 3.156(c), and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




